Title: To George Washington from Brigadier Generals John Sullivan, Nathanael Greene, and Lord Stirling, 27 April 1776
From: Sullivan, John,Greene, Nathanael,Stirling, Lord (né William Alexander)
To: Washington, George



May it please Your Excellency
[New York, c. 27 April 1776]

In obedience to the orders given us we have met & deliberated upon the several matters referred to us by your Excellency & beg leave to report, That the following signals be given upon the approach of any number of Ships toward this Port Viz. Upon the appearance of any number of Ships by day from one to six a large flag is to be hoisted on the Highlands of Never sink, upon the appearance of any number from six to twenty, two flags & for any greater number, three flags—Those flags to be hoisted upon flag staffs arranged there from East to West at twenty yards distance from each other The signals by night to be given by an equal number of Fires arranged in the same order and at the same places—These signals to be repeated both by day & night on the heights of Staten Island by Flags & fires arranged in the same manner—The Commanding Officer

in each of those Departments to see that a good look out be kept for Ships both by day & night. And upon their appearance he is not only to give the signals before mentioned but is as soon as possible to give intelligence by express to the Commander in Chief.
We recommend that the day signal be given by large Ensigns with broad stripes of red & white & that upon the appearance of three flags by day or three fires by night The country is to take the alarm & communicate it as soon as possible for the purpose of calling in the Militia.

Jno. Sullivan
Nathaniel Greene
Sterling

